DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant has submitted amendments to the claims on 07/18/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a measurement result classification unit that classifies measurement result information on the basis of the measurement result information in which measurement results of a machine tool are each correlated with two or more measurement attributes of the measurement results, the measurement attributes including machining conditions of machining of a measurement target and measurement conditions during measurement, wherein the machining conditions of machining of a measurement target include a program for executing measurement and parameters set by a user for measurement, and wherein the measurement conditions during measurement include a measurement method, a measurement type, and a feedback destination of measurement results; wherein the measurement result classification unit generates a classification table in which the measurement result information and information indicating the classification thereof are correlated with each other on the basis of a classification result of the measurement result information, a related information acquisition unit that acquires related information including classifications of the measurement result information on the basis of a content of an analysis result for which it is instructed to output with respect to the measurement result information, the related information being determined by comparing measurement result information with other measurement result information and determining that the measurement attributes of both are identical to each other except for one measurement attribute of their measurement attributes; and an analysis result output unit that outputs an analysis result for the measurement result information on the basis of the related information acquired by the related information acquisition unit. These cited limitations recite judicial exceptions. 
Regarding classification unit that classifies measurement result information on the basis of the measurement result information in which measurement results of a machine tool are correlated, under broadest reasonable interpretation to one of ordinary skill in the art, correlation is known to be a mathematical calculation and thus the claim recites the judicial exception of mathematical concepts. 
Regarding generating a classification table indicating the classification thereof are correlated, under broadest reasonable interpretation to one of ordinary skill in the art, correlation is known to be a mathematical calculation and thus the claim recites the judicial exception of mathematical concepts.
Regarding the related information acquisition unit that acquires related information including classifications…on the basis of a content of an analysis result…being determined by comparing measurement result information with other measurement result information, under broadest reasonable interpretation to one of ordinary skill in the art, comparing as claimed is a process covers performance of the limitation in the mind but for a generic device. Thus, the claim recites a mental process and recites a judicial exception. 
These judicial exceptions are not integrated into a practical application because measurement result classification unit, related information acquisition unit, analysis result output unit do not add a meaningful limitation to the abstract idea because this implementing an abstract idea on a generic computer. 
The claim does not include additional elements that are sufficient to amount more than the judicial exception. The limitation “analysis result output unit that outputs” is insignificant extra solution activity because the MPEP has dictated “the term ‘extra-solution activity’ can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity… An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report” (MPEP 2106.05 (g)   Insignificant Extra-Solution Activity) and therefore outputting information is considered an insignificant extra solution step by the Office. Therefore, the claim is not patent eligible. 
Dependent claims 2-6 are also rejected under 35 U.S.C 101 due to their dependency from claim 1.
Claims 7 and 8 recite similar limitations and are rejected under 35 USC 101 for similar reasons. 
Claim 2 recites, wherein the measurement result classification unit determines whether the measurement result information corresponds to an already-existing classification of the measurement result information, sets the corresponding classification of the measurement result information when the measurement result information corresponds to the already-existing classification of the measurement result information, and generates a new classification of the measurement result information and sets the generated new classification of the measurement result information when the measurement result information does not corresponds to the already-existing classification of the measurement result information. These limitations recite judicial exceptions because determining is a concept performed in the human mind. Thus, it is mental processes and are considered abstract ideas which is a judicial exception. 
These judicial exceptions are not integrated into a practical application because measurement result classification unit does not add a meaningful limitation to the abstract idea because this implementing an abstract idea on a computer. Therefore, the claim is not patent eligible.  

Claim 3 recites further comprising: an analysis target classification unit that specifies a classification of the other comparison target measurement result with respect to the measurement result information classified by the measurement result classification unit, wherein the related information acquisition unit acquires related information including classifications of the measurement result information and a classification of the other comparison target measurement results on the basis of a content of an analysis result for which it is instructed to output with respect to the measurement result information. These limitations recite judicial exceptions because specifying a classification and acquiring are concepts performed in the human mind. Thus, they are mental processes and are considered abstract ideas which is a judicial exception. 
 These judicial exceptions are not integrated into a practical application because measurement result classification unit does not add a meaningful limitation to the abstract idea because this implementing an abstract idea on a computer. Therefore, the claim is not patent eligible.

Claim 4 recites wherein the analysis target classification unit specifies the classification of the comparison target measurement result with respect to the measurement result information classified by the measurement result classification unit based on the correlated measurement results of a machine tool and measurement attributes of the measurement results. These limitations recite judicial exceptions because specifying a classification is a concept performed in the human mind. Thus, it is a mental processes and is considered abstract ideas which is a judicial exception. 
 This judicial exceptions are not integrated into a practical application because measurement result classification unit does not add a meaningful limitation to the abstract idea because this implementing an abstract idea on a computer. Therefore, the claim is not patent eligible.

Regarding claim 5 recites wherein the analysis target classification unit generates an analysis target table in which the classification of the measurement result information and the specified classification of the other comparison target measurement result are correlated with each other. These limitations recite judicial exceptions because generating an analysis target table is a concept performed in the human mind and correlation is a mathematical concept. The claim recites mathematical concepts and mental processes which are abstract ideas. Therefore, the claim claims judicial exceptions. 
 This judicial exceptions are not integrated into a practical application because measurement result classification unit does not add a meaningful limitation to the abstract idea because this implementing an abstract idea on a computer. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbaszadeh et al (US PUB. 20190058715, herein Abbaszadeh) in view of Ferguson et al (US PUB. 20070142940, herein Ferguson) in further view of Marwah et al (US PUB. 20100229187, herein Marwah) in further view of Jeong (US PUB. 20170320182, herein Jeong).

Regarding claims 1, 7 and 8, Abbaszadeh teaches A measurement result analysis device/method/non-transitory computer readable storage medium comprising: 
a measurement result classification unit that classifies measurement result information on the basis of the measurement result information in which measurement results of a machine [tool] are each correlated [with two or more] measurement attributes of the measurement results (0022 lines 9-17, “The multi-class classifier model 155 may, for example, monitor streams of data from the monitoring nodes 110 comprising data from sensor nodes…and automatically output a classification result (e.g., indicating that operation of the industrial asset is normal, attacked, or fault) to one or more remote monitoring devices 170 when appropriate (e.g., for display to a user).”, 0003 “normal space data source may store data, for each of a plurality of monitoring nodes (e.g., sensor nodes, actuator nodes, controller nodes, software nodes, etc.), a series of normal values (also referred to as a "data stream") from monitoring nodes that represent normal operation of an industrial asset” fig. 16, 0063, Measurement data of an industrial asset takes place. The measurement results are then classified as normal, fault, or attack. This classification is an analysis result. These three categories are examples of measurement attributes of the measurement results. This mapping of the data to these three categories is correlating the measurement results to attributes. It is noted that all the identifiers, descriptions and classifiers in figure 16 and 0063 are all classifications since they are all measurement attributes correlated with a measurement result.), the measurement attributes including machining conditions of machining of a measurement target and measurement conditions during measurement (0068 “monitoring nodes might be selected to create a collection of sensor, actuator and controller nodes. The generated data set might include a number of normal time series per node…a number of attack time series per node…a number of fault time series per node” 0003 “normal space data source may store data, for each of a plurality of monitoring nodes (e.g., sensor nodes, actuator nodes, controller nodes, software nodes, etc.), a series of normal values (also referred to as a "data stream") from monitoring nodes that represent normal operation of an industrial asset” The categories are the measurement attributes. The categories each have their own respective sensor data. The sensor data correspond to the measurement conditions during measurement. Sensors are collecting data about an industrial asset. Industrial asset corresponds to a machine and the data therefore is of machining conditions.), 
wherein the machining conditions of machining of a measurement target include a program for executing measurement (0027 “At S210, the system may receive, from a plurality of monitoring nodes, a series of current values over time that represent a current operation of an industrial asset”, 0059 “The processor 1510 performs instructions of the programs 1516, 1514, and thereby operates in accordance with any of the embodiments described herein”) [and parameters set by a user for measurement, and wherein the measurement conditions during measurement include a measurement method, a measurement type, and a feedback destination of measurement results], wherein the measurement result classification unit generates a classification table in which the measurement result information and information indicating the classification thereof are correlated with each other on the basis of a classification result of the measurement result information (fig. 16, 0063, The table in fig. 16 shows identifiers with their description as well as a few classifiers. The identifiers are mapped to the descriptions as well as the other classifiers. This corresponds to the correlation between measurement result information to information indicating classifications. Therefore, the table corresponds to the classification table.)
a related information acquisition unit that acquires related information including classifications of the measurement result information on the basis of a content of an analysis result for which it is instructed to output with respect to the measurement result information (0025 lines 1-5 “A user may access the system 100 via one of the monitoring devices 170 (e.g., a Personal Computer ("PC"), tablet, or smartphone) to view information about and/or manage attack and fault information in accordance with any of the embodiments described herein…interactive graphical display interface may let a user define and/or adjust certain parameters”); 
and an analysis result output unit that outputs an analysis result for the measurement result information on the basis of the related information acquired by the related information acquisition unit (0025 lines 1-8, 0022 lines 9-17, The user is able to adjust parameters which determine the classification a measurement result falls in. A user is also able to view the classification results, which are based on user adjusted parameters, on their monitoring device as explained in both 0025 and 0022. Therefore, the monitoring device corresponds to the analysis result output unit.)
While Abbaszadeh teaches a program for executing measurement, Abbaszadeh does not teach machine tool, correlated with two or more measurement attributes, and parameters set by a user for measurement, and wherein the measurement conditions during measurement include a measurement method, a measurement type, and a feedback destination of measurement results, and the related information being determined by comparing measurement result information with other measurement result information and determining that the measurement attributes of both are identical to each other except for one measurement attribute of their measurement attributes. 
Ferguson teaches the measurement attributes including machining conditions of machining of a measurement target and measurement conditions during measurement (0009 0021) 
wherein the machining conditions of machining of a measurement target include a program (Abbaszadeh teaches a means for knowing the program for executing measurement in 0027 as shown above) for executing measurement (0021 “Data collection system 120 may be configured to receive information from controller 103 and distribute the information to a user associated with work machine environment 100... For the purposes of the present disclosure, the set of parameters may include any information indicating specific data elements that can be measured, monitored, controlled, and/or collected by the controller 103”, Ferguson teaches a means for correlating all the known information and presenting the correlated data to the user. The combination of Abbaszadeh and Ferguson allows for knowing the program that is for executing measurement data to be correlated with the results of the data.) and parameters set by a user for measurement (0009 “The processor may also be configured to receive operation data indicative of one or more parameters selected by the user”, 0021 “Data collection system 120 may be configured to receive information from controller 103 and distribute the information to a user associated with work machine environment 100…the set of parameters may include any information indicating specific data elements that can be measured, monitored, controlled, and/or collected by the controller 103”), and wherein the measurement conditions during measurement include a measurement method (0021 “Data collection system 120 may be configured to receive information from controller 103 and distribute the information to a user associated with work machine environment 100…the set of parameters may include any information indicating specific data elements that can be measured, monitored, controlled, and/or collected by the controller 103…because controller 103 may be coupled to multiple components (e.g., electronic control modules 101a-c, monitoring devices, etc.) it is contemplated that the set of parameters may include information associated with every component of work machine 110 that transmits data (either directly or indirectly) to controller”, the monitoring devices which correspond to the measurement method are being correlated with the measurement results and provided to the user), a measurement type (0021 “Data collection system 120 may be configured to receive information from controller 103 and distribute the information to a user associated with work machine environment 100... parameters may include…operational characteristics (e.g., temperature, pressure, fluid level, noise, vibration, voltage, etc.)”), and a feedback destination of measurement results (0021 “Data collection system 120 may be configured to receive information from controller 103 and distribute the information to a user associated with work machine environment 100... parameters may include…a list of components associated with controller 103”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the data collection and analysis teachings of Abbaszadeh with the data collection presentation teachings of Ferguson since both references are directed towards gathering of industrial data and because Ferguson teaches a means for allowing a user to monitor certain parameters relevant to a particular component as they wish to (0003). 
While Abbaszadeh correlating with measurement attributes, Abbaszadeh and Ferguson do not teach machine tool, correlated with two or more measurement attributes and the related information being determined by comparing measurement result information with other measurement result information and determining that the measurement attributes of both are identical to each other except for one measurement attribute of their measurement attributes. 
Marwah teaches measurement results of a [machine tool] are each correlated with two or more measurement attributes of the measurement results (0050 “perform a correlation analysis on the received data. As discussed above, the correlation analysis may include a process in which relationships among a set of data are quantified or qualified to identify one or more independent variables that fairly closely represent the correlations between the data contained in the set.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the data collection and analysis teachings of Abbaszadeh and the data collection presentation teachings of Ferguson with the correlation teachings of Marwah since Marwah teaches a means for quickly and automatically identifying events in an environment with sensor networks (0004). 
Abbaszadeh, Ferguson and Marwah do not teach machine tool, the related information being determined by comparing measurement result information with other measurement result information and determining that the measurement attributes of both are identical to each other except for one measurement attribute of their measurement attributes. 
Jeong teaches machine tool (0024)
the related information being determined by comparing measurement result information with other measurement result information and determining that the measurement attributes of both are identical to each other except for one measurement attribute of their measurement attributes (0208 “will likely not need to consider all thirty-two of the principal components…given classifier likely needs only consider a subset of selected principal components, for instance ranging in number from six to thirty-one”, 0209 “The classifier uses the principal component reference information set, and applies its rules of comparison, to compare the industrial information vector 1064.sub.s… only the selected principal components need be evaluated and compared to those in the balanced principal component reference information set. If a comparison reveals that the pattern of numbers in a mid-term industrial vector 1074.sub.s matches a pattern of a vector 1064.sub.n of the balanced principal component reference information set 1060 that corresponds to a label of deteriorating or trembling, the system decides at step 924 to stop 926 the machine from cutting material”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the data collection and analysis teachings of Abbaszadeh, the data collection presentation teachings of Ferguson and the correlation teachings of Marwah with the classification of measurement teachings of Jeong since Jeong teaches a means for saving computational time while comparing the data (0208). 

Regarding claim 3, Abbaszadeh, Ferguson, Marwah and Jeong teach the measurement result analysis device according to claim 1.
Abbaszadeh et al further comprising: an analysis target classification unit that specifies a classification of a comparison target measurement result with respect to the measurement result information classified by the measurement result classification unit (fig. 4 0032 lines 1-18, second page lines 2-8 “At S440, a decision boundary may be automatically calculated and output for a multi-class classifier model based on the sets of normal feature vectors, attacked feature vectors, and fault feature vectors.”, 0022 lines 7-17, “ The decision boundary may then be used by a node classifier computer 150 executing a multi-class classifier model 155. The multi-class classifier model 155 may, for example, monitor streams of data from the monitoring nodes 110 comprising data from sensor nodes…and automatically output a classification result (e.g., indicating that operation of the industrial asset is normal, attacked, or fault) to one or more remote monitoring devices 170 when appropriate (e.g., for display to a user).”,  Lines 1-15 of 0032 describe how measurement results are collected from the operation of a plurality of machine tools and are then used to create normal, fault and attack vectors. The second page of 0032 then states how these vectors are used to create the decision boundaries. 0022 further describes how decision boundaries are used to classify data. Therefore, other measurement results which are later measurements results are classified with respect to measurement results that were classified.), wherein
the related information acquisition unit acquires related information including classifications of the measurement result information and a classification of the other comparison target measurement results on the basis of a content of an analysis result for which it is instructed to output with respect to the measurement result information (0025 lines 1-5 “A user may access the system 100 via one of the monitoring devices 170 (e.g., a Personal Computer ("PC"), tablet, or smartphone) to view information about and/or manage attack and fault information in accordance with any of the embodiments described herein…interactive graphical display interface may let a user define and/or adjust certain parameters”, The related information acquisition unit is the display which displays the classifications analyzed in the manner shown in 0022. The related information that the unit acquires is the adjusted parameters which the user has set).

	Regarding claim 4, Abbaszadeh, Ferguson, Marwah and Jeong teach the measurement result analysis device according to claim 3.
Abbaszadeh further teaches wherein 
the analysis target classification unit specifies the classification of the comparison target measurement result with respect to the measurement result information classified by the measurement result classification unit (fig. 4 0032 lines 1-18, second page lines 2-8 “At S440, a decision boundary may be automatically calculated and output for a multi-class classifier model based on the sets of normal feature vectors, attacked feature vectors, and fault feature vectors.”, 0022 lines 7-17, “ The decision boundary may then be used by a node classifier computer 150 executing a multi-class classifier model 155. The multi-class classifier model 155 may, for example, monitor streams of data from the monitoring nodes 110 comprising data from sensor nodes…and automatically output a classification result (e.g., indicating that operation of the industrial asset is normal, attacked, or fault) to one or more remote monitoring devices 170 when appropriate (e.g., for display to a user).”,  Lines 1-15 of 0032 describe how measurement results are collected from the operation of a plurality of machine tools and are then used to create normal, fault and attack vectors. The second page of 0032 then states how these vectors are used to create the decision boundaries. 0022 further describes how decision boundaries are used to classify data. Therefore, other measurement results which are later measurements results are classified with respect to measurement results that were classified.) based on the correlated measurement results of a machine tool (machine tool taught by Jeong 0024) and measurement attributes of the measurement results (0022 lines 9-17, “The multi-class classifier model 155 may, for example, monitor streams of data from the monitoring nodes 110 comprising data from sensor nodes…and automatically output a classification result (e.g., indicating that operation of the industrial asset is normal, attacked, or fault) to one or more remote monitoring devices 170 when appropriate (e.g., for display to a user).”, 0022 lines 7-17, “ The decision boundary may then be used by a node classifier computer 150 executing a multi-class classifier model 155. The multi-class classifier model 155 may, for example, monitor streams of data from the monitoring nodes 110 comprising data from sensor nodes…and automatically output a classification result (e.g., indicating that operation of the industrial asset is normal, attacked, or fault) to one or more remote monitoring devices 170 when appropriate (e.g., for display to a user).”, fig. 16, 0063, Measurement data of an industrial asset which corresponds to machine tool takes place. The measurement results are then classified as normal, fault, or attack. This classification is an analysis result. These three categories are examples of measurement attributes of the measurement results. This mapping of the data to these three categories is correlating the measurement results to attributes. It is noted that all the identifiers, descriptions and classifiers in figure 16 and 0063 are all classifications since they are all measurement attributes correlated with a measurement result.)
Regarding claim 5, Abbaszadeh, Ferguson, Marwah and Jeong teach the measurement result analysis device according to claim 3.
Abbaszadeh further teaches the analysis target classification unit generates an analysis target table in which the classification of the measurement result information and the specified classification of the comparison target measurement result are correlated with each other (fig. 16, 0063, As can be seen in figure 16, the gas turbine and the wind turbine are both classified under the global classifier as none. First of the two turbines is understood to be the first measurement result information and has its own classification and the second of the two is the other  comparison target measurement result and has its own classification. Since both of these measurement results have the same classification they are correlated with each other. Another example of this is shown in the fault classifier between the gas turbine and the aircraft engine both of which have the same fault classifier. Therefore, the table shown in figure 16 also corresponds to the analysis target classification.)

Regarding claim 6, Abbaszadeh, Ferguson, Marwah and Jeong teach the measurement result analysis device according to claim 1.
Abbaszadeh further teaches further comprising: a measurement execution unit that executes measurement of the machine tool (0022 lines 9-17, “The multi-class classifier model 155 may, for example, monitor streams of data from the monitoring nodes 110 comprising data from sensor nodes…and automatically output a classification result”, The sensor nodes execute measurement of the machine tool.)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Abbaszadeh et al (US PUB. 20190058715, herein Abbaszadeh) in view of Ferguson et al (US PUB. 20070142940, herein Ferguson) in further view of Marwah et al (US PUB. 20100229187, herein Marwah) in further view of Jeong (US PUB. 20170320182, herein Jeong) in further view of Hori et al (US PUB. 20090043716).

Regarding claim 2, Abbaszadeh, Ferguson, Marwah and Jeong teaches the measurement result analysis device according to claim 1.
Abbaszadeh further teaches wherein the measurement result classification unit determines whether the measurement result information corresponds to an already-existing classification of the measurement result information, sets the corresponding classification of the measurement result information when the measurement result information corresponds to the already-existing classification of the measurement result information (0022 lines 9-17, “The multi-class classifier model 155 may, for example, monitor streams of data from the monitoring nodes 110 comprising data from sensor nodes…and automatically output a classification result (e.g., indicating that operation of the industrial asset is normal, attacked, or fault) to one or more remote monitoring devices 170 when appropriate (e.g., for display to a user).”, Measurement result information is classified in already existing classifications.)
However, Abbaszadeh, Ferguson, Marwah and Jeong does not explicitly teach and generates a new classification of the measurement result information and sets the generated new classification of the measurement result information when the measurement result information does not corresponds to the already-existing classification of the measurement result information.
Hori et al does teach and generates a new classification of the measurement result information and sets the generated new classification of the measurement result information when the measurement result information does not corresponds to the already-existing classification of the measurement result information (fig. 5, 0093 lines “the category boundary is set more properly, and therefore, the point A is classified as a new category (category 4), thereby making it possible to grasp the data trend.” Category corresponds with classification. Point A is shown in figure 5 as not belonging to any of the three categories. 0093 shows that the system is able to determine that the point does not belong to any existing category and therefore creates a new category that best suits the new point of data.)
It would have been obvious to one of ordinary skill in the art to have modified the teachings of measurement result classification of Abbaszadeh, the data collection presentation teachings of Ferguson, the plural correlation teachings of Marwah and the classification of machine tool data of Jeong with the creating of new categories of Hori et al because “the classification method according to this embodiment to the fault detection or the fault diagnosis, therefore, can improve the judgment accuracy.” (0094)


Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive.
Applicant argues on page 10 that the various conditions measured by the sensors of Marwah are clearly not measurement attributes used to obtain measurement results.
However, claim 1 states that measurement attributes include machining conditions of machining of a measurement target and measurement conditions during measurement. Marwah teaches sensor data which under broadest reasonable interpretation corresponds to machining conditions of machining of a measurement target and measurement conditions during measurement (0014). Marwah further teaches that independent variables are correlated to set of data (0050, 0014). 
Applicant then argues Marwah does not teach that each measurement is correlated with two or more measurement attributes. However, Marwah teaches that set of data are correlated with two or more measure attributes and this under broadest reasonable interpretation corresponds to each of the data points in the set being correlated since the data points are inside the set. Furthermore, Marwah teaches correlating set of data with one or more independent variables which corresponds to correlating with two or more measurement attributes (0050).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., fig. 3 of the instant specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Applicant then argues that Jeong does not teach measurement attributes as claimed. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Jeong is not relied upon to teach measurement attributes but rather to determine that attributes are identical to each other except for one attribute of their attributes. 
Applicant then argues that the claim requires only one measurement attribute being different while Jeong teaches selecting a range in number from six to thirty-one. However, Jeong teaches that of a large set of values, a range is chosen for comparison to another range, and from there if those ranges match in a comparison step, the machining system takes certain steps (0208-0209). By not comparing each of the data points, this allows for situations where the attributes are identical to each other besides one attribute.  
Applicant then argues that there is no suggestion or motivation to make modifications of Abbaszadeh proposed in the rejection. However, as shown in the rejection and previous response to arguments, combining Marwah to the teachings of Abbaszadeh would allow for multiple classifications/independent variables to be produced from the data set which is preferable since it allows for quickly and automatically identifying events in an environment with sensor networks (Marwah 0004, 0050).
Therefore, claim 1 and its dependent claims are rejected. Claims 7 and 8 have similar claims and are similarly rejected.
Applicant then argues that in the examples posted on the USPTO website, there is an example of a claim set where the Office decided that limitations in the example may be based on mathematical concepts but mathematical concepts are not recited. Applicant argues that similar to the example, the instant claims do not explicitly recite a mathematical relationship. However, the example does not state that mathematical relationships must be explicitly claimed and therefore, Applicant has not set forth why this example is pertinent to this application. If Applicant intends to maintain this argument, Applicant is requested to provide an explanation on the record of why the USPTO examples 38 and 41 are pertinent to the present application claims. 
Accordingly, claim 1-8 are rejected under 35 USC 101. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116